Citation Nr: 0329808	
Decision Date: 10/30/03    Archive Date: 11/05/03

DOCKET NO.  99-16 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to a permanent and total disability rating 
for non-service connected pension purposes.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
kidney condition, claimed as secondary to radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1947 to April 
1950.  He served with the Massachusetts National Guard from 
July 18, 1946, to October 31, 1946.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  
In March 2001 the Board remanded the kidney claim for further 
development.  


FINDINGS OF FACT

1.  The appellant does not have 90 days of active duty 
military service during a period of war, nor was he 
discharged from service during a period of war because of a 
service-connected disability.

2.  A May 1958 RO decision denied entitlement to service 
connection for a kidney disorder.

3.  The evidence received since the May 1958 RO decision 
includes evidence that is not wholly cumulative or redundant 
and must be considered in order to fairly decide the merits 
of the claim.


CONCLUSIONS OF LAW

1.  The appellant's military service does not meet threshold 
service eligibility requirements for VA pension benefits.  38 
U.S.C.A. §§ 101(21 & 22), 1521 (West 2002); 38 C.F.R. §§ 3.3, 
3.314 (2003).

2.  New and material evidence to reopen the veteran's claim 
for service connection for a kidney disorder has been 
submitted since the May 1958 rating decision, and the claim 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pension Claim

The sole question before the Board is whether the appellant 
has established threshold eligibility for a nonservice- 
connected pension.  Eligibility for VA pension benefits 
generally requires an initial showing that the claimant is a 
veteran who served on active duty for at least 90 days during 
a period of war.  38 U.S.C.A. § 1521; 38 C.F.R. §§ 3.3, 
3.314.  VA's determination of whether a claimant's service 
meets these threshold requirements usually is dependent upon 
service department records verifying the character of a 
claimant's service.  38 C.F.R. § 3.203 (2003); Duro v. 
Derwinski, 2 Vet. App. 530, 532 (1992) (holding that a 
service department determination as to an individual's 
service shall be binding on the VA).  A claim by a claimant 
whose service department records fail to show threshold 
eligibility lacks legal merit or legal entitlement and must 
be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

Under VA regulations, the payment of nonservice-connected 
pension benefits is provided to veterans who are permanently 
and totally disabled from a nonservice-connected disability 
which is not the result of willful misconduct, but only where 
the veteran has the requisite active wartime service.  38 
U.S.C.A. § 1521(a); 38 C.F.R. §§ 3.3, 3.314(b).  A veteran 
meets the service requirements of that section if he served 
in active military, naval or air service (1) for ninety days 
or more during a period of war; (2) during a period of war 
and was discharged or released from service for a service- 
connected disability; (3) for a period of ninety consecutive 
days or more and such period began or ended during a period 
of war; or (4) for an aggregate of ninety days or more in two 
or more separate periods of service during more than one 
period of war.  38 U.S.C.A. § 1521(j); 38 C.F.R. § 3.3(a)(3).

Evidence of record includes a copy of the appellant's Armed 
Forces of the United States Report of Transfer or Discharge 
(DD-214) showing active military service in the United States 
Coast Guard from December 1947 to April 1950.  The evidence 
also shows the veteran served with the Massachusetts National 
Guard from July 18, 1946, to October 31, 1946.  However, 
there is no indication that the veteran had active duty 
during this period, or that he was injured during any active 
duty for training.  Accordingly, the appellant did not serve 
on active duty for at least 90 days during a period of war.

Nevertheless, a veteran with less than 90 days of service may 
be eligible for nonservice-connected disability pension if he 
was released from such service for a service-connected 
disability, or at the time of separation from service had a 
service-connected disability which would have warranted a 
discharge for disability.  Hence, the record does not 
demonstrate that the appellant was discharged or released 
from service prior to the 90-day period because of a service-
connected disability, or that he had a service- connected 
disability at the time of discharge that would have warranted 
a discharge for disability.

In consideration of the foregoing, the Board finds that the 
appellant's service does not meet the threshold requirements 
for eligibility for VA pension benefits.  Therefore, his 
claim for entitlement to nonservice-connected disability 
pension benefits lacks legal merit and his claim must be 
denied.

Remanding this case for consideration of the impact of the 
Veterans Claims Assistance Act of 2000 is not required.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2003).  
In this regard, because the issue on appeal is being denied 
as a matter of law, it is the law, and not the underlying 
facts or development of the facts, that are dispositive in 
this matter.  Accordingly, the Veterans Claims Assistance Act 
of 2000 can have no effect on this appeal.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).

Finally, the Board notes that a March 1986 VA letter stated 
that the veteran had a service connected disorder due to 
"wartime" service.  While the veteran is service connected 
for a disorder incurred in peacetime, to the extent that the 
letter may suggest 90 days or more of wartime service, the 
letter is erroneous.  Comparing the dates of the veteran's 
service with the provisions of 38 U.S.C.A. § 101(8) and (9) 
(West 2002), which define the beginning and ending dates of 
World War II and the Korean War, shows that he did not serve 
for at least 90 days during a period of war.  As such, the 
erroneous information provided in the letter cannot serve as 
a basis to find basic pension eligibility.  OPM v. Richmond, 
496 U.S. 414 (1990) (Monies may not be paid from the Federal 
Treasury which are not authorized by statute regardless of VA 
error.)

New and Material Evidence Claim

With respect to this issue VA has an initial duty to provide 
an appropriate claim form, instructions for completing it, 
and notice of information necessary to complete the claim if 
it is incomplete.  38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. 
§ 3.159(b)(2).  In this case, there is no issue as to 
providing an appropriate application form or completeness of 
the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, VA notified the claimant by 
letters dated in November 2000 and September 2002, that VA 
would obtain all relevant evidence in the custody of the 
Federal Government he identified.  He was also advised that 
it was his responsibility to either send medical treatment 
records from his private physician regarding treatment for 
his claimed disability, or provide a properly executed 
release so that VA could request the records for him.  The 
duty to notify the appellant of the necessary evidence and of 
his responsibility for obtaining or presenting that evidence 
has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's service 
department medical records are on file, and VA treatment 
records have been associated with the claims file.  The 
veteran was asked to advise VA if there were any other 
information or evidence he considered relevant to his claim 
so that VA could help him by getting that evidence.  He was 
also advised what evidence VA had requested, and notified in 
the statement and supplemental statements of the case what 
evidence had been received.  There is no indication that any 
pertinent evidence was not received.  Therefore, the duty to 
notify the appellant of any inability to obtain records does 
not arise in this case.  Id.  Thus, VA's duty to assist has 
been fulfilled. 

Finally, to the extent that VA may have failed to fulfill any 
duty to notify and assist the veteran, the Board finds that 
error to be harmless.  Of course, an error is not harmless 
when it "reasonably affect(s) the outcome of the case."  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  
In this case, however, because there is not a scintilla of 
evidence that any failure on the part of VA to further comply 
with the VCAA reasonably affects the outcome of this case, 
the Board finds that any such failure is harmless.  While 
perfection is an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

It should be noted that with respect to claims requiring new 
and material evidence, the VCAA states that, "[n]othing in 
this section shall be construed to require the Secretary to 
reopen a claim that has been disallowed except when new and 
material evidence is presented." 38 U.S.C.A. § 5103A(f) (West 
2002).

Factual Background

A May 1958 RO decision denied entitlement to service 
connection for a kidney disorder on the basis that there was 
no currently diagnosed kidney disorder.  The veteran did not 
appeal.  

The evidence before the RO at the time of the May 1958 rating 
decision included service medical records, as well as private 
treatment records and VA examination reports.  

The veteran's service medical records reveal no complaints, 
findings, treatment or diagnoses associated with a kidney 
disorder.  Subsequent to service, private treatment records 
show treatment for chronic gallbladder disease in January 
1958.

In March 1958, the veteran underwent VA evaluation of his 
kidneys.  The examiner found no evidence of a current kidney 
disorder.

The evidence added to the record since the RO's May 1958 
rating decision includes VA and private treatment records, 
dating from December 1975 to January 2001.  These treatment 
records show diagnosed progressive renal insufficiency, and 
more recently diagnosed end stage kidney disease from focal 
sclerosis.

Analysis

Given that the RO's May 1958 decision is final, it is not 
subject to revision in the absence of a showing of clear and 
unmistakable error.  Furthermore, the claim may not be 
reopened and allowed and a claim based upon the same factual 
basis may not be considered.  38 U.S.C.A. § 7105.  If new and 
material evidence is presented or secured with respect to a 
claim that has been disallowed, VA must reopen the claim and 
review its former disposition.  38 U.S.C.A. § 5108.  

The Board must first determine whether the evidence is new 
and material.  New and material evidence means evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The Board finds that the veteran's private treatment records 
indicating a current kidney disorder diagnosis are new and 
material.  Therefore, there is new and material evidence to 
reopen the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

The claim for basic eligibility for nonservice-connected 
disability pension benefits is denied.

The claim of entitlement to service connection for a kidney 
disorder is reopened.


REMAND

A review of the record reveals that further development is 
warranted before the issue of entitlement to service 
connection can be determined.  The Veterans Claims Assistance 
Act of 2000 indicates that VA shall provide a medical 
examination or opinion when necessary to make a decision in a 
claim.  Examinations are necessary where the evidence of 
record contains competent evidence that the claimant has a 
current disability, and indicates that the disability may be 
associated with the claimant's active service but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  

The Board also observes that 38 C.F.R. § 3.159(b)(1) (2003), 
was recently invalidated by the United States Court of 
Appeals for the Federal Circuit.  Paralyzed Veterans of 
America v. Secretary of Veterans Affairs, Nos. 02-7007-10, 
2003 U.S. LEXIS 19540 (Fed. Cir. Sep. 22, 2003).  The 
offending language in the regulation suggested that an 
appellant must respond to a VCAA notice within 60 days.  
Notably, the provision of the VCAA codified at 38 U.S.C.A. 
§ 5301(a), requires that the appellant be provided a year to 
respond.  As the appellant has not been given proper notice 
and the proper time period to respond, the case must be 
remanded.

In light of the foregoing circumstances, this matter is 
hereby REMANDED to the RO for the following action:

1.  The RO must advise the veteran as 
follows:
	
a.  That he should provide competent 
medical evidence of a current kidney 
disorder that is linked to his 
military service.

b.  It is the veteran's 
responsibility, and his alone, to 
provide the foregoing evidence.  VA 
will make efforts to obtain relevant 
evidence, such as VA and non-VA 
medical records, employment records, 
or records from government agencies, 
if the appellant identifies the 
custodians thereof.  VA will notify 
him of evidence he identified that 
could not be obtained so that he may 
obtain the evidence himself and 
submit it.

c.  The veteran has one year to 
submit evidence needed to 
substantiate his claim, or to 
identify for VA the custodians of 
such evidence so that VA may attempt 
to obtain it.  His appeal will 
remain in abeyance for one year or 
until he indicates in writing that 
there is no additional evidence he 
wishes to have considered, and he 
waives in writing any remaining time 
provided by 38 U.S.C.A. § 5103(a).

2.  The veteran must identify all VA and 
non-VA health care providers who have 
treated him, since April 1950, for a 
kidney disorder.  Thereafter, the RO must 
obtain legible copies of all records not 
already obtained.

3.  After the above development has been 
completed to the extent possible, the 
veteran should be afforded a VA urology 
examination.  A copy of the veteran's 
notice regarding the scheduled 
examination must be associated with his 
claims file.  The claims files and a 
separate copy of this remand must be 
provided to the examiner for review.  
Following the examination, the urologist 
must opine whether it is at least as 
likely as not that any current kidney 
disorder either originated in service or 
is a result of the veteran's active duty 
service.  A complete rationale must be 
given for any opinion expressed, and the 
foundation for all conclusions must be 
clearly set forth.  The report of the 
examination must be associated with the 
veteran's claims folders.  The veteran is 
hereby advised that failure to report for 
any scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.

4.  Upon completion of the foregoing 
development, and compliance with the time 
constraints prescribed above in paragraph 
1(c), the RO must review all the evidence 
of record.  If the benefit sought on 
appeal remains denied, issue a 
Supplemental Statement of the Case in 
accord with 38 C.F.R. §§ 19.31 and 19.38 
(2003).

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The Board intimates no 
opinion as to the ultimate outcome.  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters 


the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	                     
______________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



